DETAILED ACTION
This final office action addresses U.S. reissue application No. 15/289,905 (“‘905 Reissue Application” or “instant application”) and is responsive to the Applicant’s Response filed on September 28, 2020. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.
 

Other Proceedings

For U.S. Patent 8,681,698 a decision was rendered by the U.S. District Court and an Appeal to the federal circuit was filed as, #12-2672.

Whitepages, Inc. v. Isaacs
United States District Court for the Northern District of California
July 25, 2016, Decided; July 25, 2016, Filed
Case No. 16-cv-00175-RS

On October 11, 2017, the CAFC affirmed the District Court decision and which found the original claims of the ‘698 patent to be invalid under 35 U.S.C. §101. 


No other ongoing or previous proceeding before the Office (ex parte or inter partes reexaminations, supplemental examinations, or trials before the USPTO’s Patent Trial and Appeal Board) were located based upon Applicants’ statements as set forth in the instant application and a review of the ‘698 Patent and prosecution history. No Certificates of Correction have been filed. 




Amendments

In response to the Final Office Action of August 3, 2021, the Applicant amended claims 1, 5, 7, 19, 31 and 34. 

Status of Claims

Claims 1-8, 10-20, 22-36 are currently pending (“Pending Claims”).
Claims 1-8, 10-20, 22-36 are rejected.



Response to Arguments

	The Applicant states Denenberg teaches placing a separate telephone call to a directory assistance calling center to obtain, through a generalized reverse look-up service in the calling center’s processing system, the caller name identification associated with a telephone number.  In addition, the Applicant states that Denenberg’s caller has to navigate a system of menus in order for the caller to specify the desired reverse look-up service. It is only after reaching that point that Denenberg’s system may initiate the process of connecting to the SS7 network to query the relevant CNAM database. 
	The Examiner disagrees in part with the Applicant. 
	Denenberg is directed to a plurality of different embodiments. One of the embodiments is directed to having the user call to a directory assistance caller center (as well as navigate through various menus) as noted above by the Applicant. However, as set forth below in the rejection of the claims. Denenberg also discloses of a web based application. See col. 1, lines 29-40 (“The caller can enter the requested information on a telephone keypad, speak the requested information and/or initiate a request via another wireless or web based application that performs the lookup (i.e. from a user’s PC web browser while interacting with a web presentation of their online billing detail), col. 6, lines 10-15 (“ In one embodiment, the directory assistance processing system can be queried by a mobile handset running an application which communicates using the Internet protocol (IP) multimedia subsystem (IMS). As is known in the art, applications can communicate via IMS using session initialization protocol (SIP) messages.”), and col. 10, lines 22-25, (“the telephone number of the reverse lookup request is received from a web browser via the Internet”).  
	Thus, Denenberg also discloses of an internet based method of submitted a query to the direction assistance processing system without having the caller call and navigate through voice prompts. 
	The Applicant further argues that Denenberg fails to disclose or suggest remedying the deficiency resulting from provisioning a SS7 call to a non-CNAM caller ID telephone, as Denenberg is merely concerned with getting a name associated with the telephone number provided in a caller’s verbal request, or from the caller’s contact list or missed calls list. 
	The Examiner respectfully disagrees. 
	As set forth above, the user can use a web based application to obtain the telephone number of a non-CNAM caller ID telephone. 
	In addition, the Examiner notes that the amendment to add “SS7 call provisioned to a non-CNAM caller ID telephone” was stated by the Applicant to be supported by Figure 1 of their patent. Figure 1 is marked as Prior Art, thus, SS7 call provisioning to a non-CNAM CID telephone was well known in the prior art as admitted by the Applicant. 
	As set forth above, Denenberg also discloses of a non-CNAM telephone since the called party of Denenberg uses the director service in order to obtain the name of the calling party post page. 
	The Applicant states that Claim 1’s limitation on the source of the CID in the query is significant because Denenberg’s calling center would not be able to access the calling party’s CNAM database if, for privacy concerns, access to the database is restricted to a called party within a limited time period of the qualifying call. 
	The Examiner notes that even if some names were restricted, this disclosed method of Denenberg would still operate for non-private entries since Denenberg does not disclose that its preferred embodiment prevents the called party from obtaining the information from the CNAM database of the calling party.  Thus, the Applicant’s argument over privacy concerns are not persuasive. 




	The Applicant further states that independent claims 5, 7 and 19 likewise recite system or method particularized for addressing “a telephone number received in a paging signal of the calling party’s Signaling System 7 (SS&) call provisioned to a non-CNAM CID telephone of the called party. 
	The Examiner maintains the rejections to these claims for the same reasons set forth above. 

	

CLAIM INTERPRETATION

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

Lexicographic Definitions

A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  After a review of the original specification, the prosecution history, and unless expressly noted otherwise below, the Examiner is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision, therefore it is concluded that Applicant is not their own lexicographer.  See MPEP § 2111.01 IV A.


 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 2, 4, 5, 7, 8, 10-17, 19, 20, and 22--29 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Denenberg U.S. Patent #8,358,766.

1.	A system, functioning independently of a called party's telephone carrier’s implementation of caller name identification (CNAM), provides a calling party's CNAM after entry of the calling party's telephone number (caller identification or CID), comprising:
Denenberg teaches “[t]he directory assistance processing system can be configured to receive a reverse lookup request from a user including a telephone number. The directory assistance processing system can query a caller identification service database for caller identification information corresponding to the telephone number. The directory assistance processing system can be configured to provide the caller identification information to the user returned from the query to the user.”  Col. 2, lines 42-52

Denenberg also teaches “[t]he LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126.” Col. 4, lines 60-67  

The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. Col. 5, lines 11-22

As shown with the above citations, the directory assistance processing system is independent of the called party carrier’s CNAM (since it is a third party entity) and is configured to provide the calling party’s CNAM after entry of the calling party’s number.  

a) an entry field, within a hypertext markup-up language (HTML) web or mobile phone application, running on a user terminal of the called party, permitting the called party to input a query, for the calling party’s CNAM, post-page of a Signaling System 7 (SS7) call provisioned to a non-CNAM CCID telephone of the called party, specifying the CID;
Denenberg teaches (figure 2) a caller accessing directory assistance system wherein it is known a user can initiate a request via web based application; (C.1/29-33) “can enter the requested information on a telephone keypad, speak the requested information and/or initiate a request via another wireless or web based application that performs the lookup (i.e. from a users’ PC web browser while interacting with a web presentation of their online billing detail).

Interacting with the online billing detail while performing a lookup via a web or wireless application clearly teaches the lookup of a number post page (after ringing/after received in a call) via device functioning independent of the called party device and carrier is known. Known as well is the entering of the information via keypad, wireless device, or web application which clearly provides an entry field for input of information for query in as far requirements of an entry field are defined.

Denenberg also teaches…[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. 

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (C.7/L.37-40)


Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (C4/L51-59).

As shown above, the called party (caller to the directory system) inputs the number of the calling party after they have received the call from the calling party (i.e. post page).  Since the calling party’s number does not appear on the called party’s phone (hence the reasons why the called party is using the directory system service), then the called party’s phone is a non-CNAM for that particular calling party. 

b) a Signaling System 7 (SS7) interfacing node permitting real-time access to the SS7 network,

Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (C4/L51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (C4/L60-67) 
…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information 20 (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (C4/1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (C.8/L.36-37) thus an interfacing node permitting real time access to the SS7 network.

The examiner notes that the SS7 interfacing node (directory assistance call center) can be access using a mobile application. See C2/L42-59, C6/L10-15

the SS7 interfacing node serving as an interface between the user terminal and the SS7 network for forwarding the called party's query to the calling party carrier's respective CNAM database; and

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (C2. L43-59)

c) within the HTML web or mobile phone application, a display of the successfully queried calling party’s CNAM. 
If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (C5/L38-49).

2.	The system of claim 1, wherein the web or mobile phone application provides free-of-charge CNAM resolution for any of the end-user's multiple telephony devices.

Denenberg teaches the intent of the invention is to reduce cost for users as compared with the known prior art systems... "In either of these methods, the listing data provided to the customer is limited to the information stored in the directory assistance database. Unfortunately, a large amount of queries are returned with no listing data found, and since most directory assistance services are pay-per-use, the caller is billed for each time they use the service, regardless of the result. The possibility of being charged for a null result can discourage the use of the service.” (C2/L7-15) 
“Thus, there is a need for a more robust directory assistance system and method for overcoming the deficiencies of existing systems.” (C2/36-38)

4.	The system of claim 1, wherein the HTML web or mobile phone application additionally:

confirms that the CID is not subject to system opt-out privacy controls; and 
confirms that the CID paged a telephonic device owned or operated by the called party.

Denenberg teaches; In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (C5/L16-22)
Denenberg teaches to confirm that the CID paged a telephonic device owned or operated by the called party in considering the numbers can appear in a missed call list (C.7/16-17).

5. 	A method for providing a called party with the calling party's caller name identification (CNAM) after a network page of the calling party’s Signaling System 7 (SS7) call provisioned to a non-CNAM CID telephone of the called party, independent of a called party’s telephone carrier’s implementation of CNAM, comprising the following steps:
Denenberg teaches “[t]he directory assistance processing system can be configured to receive a reverse lookup request from a user including a telephone number. The directory assistance processing system can query a caller identification service database for caller identification information corresponding to the telephone number. The directory assistance processing system can be configured to provide the caller identification information to the user returned from the query to the user.”  Col. 2, lines 42-52

a) receiving the calling party's telephone number (caller identification or CID) captured from the calling party’s SS7 call into a web hypertext marked-up language HTML or mobile phone application query field displayed on a user terminal;

Denenberg teaches (figure 2) a caller accessing directory assistance system wherein it is known a user can initiate a request via web based application; (C.1/29-33) “can enter the requested information on a telephone keypad, speak the requested information and/or initiate a request via another wireless or web based application that performs the lookup (i.e. from a users’ PC web browser while interacting with a web presentation of their online billing detail).

Interacting with the online billing detail while performing a lookup via a web or wireless application clearly teaches the lookup of a number post page (after ringing/after received in a call) via device functioning independent of the called party device and carrier is known. Known as well is the entering of the information via keypad, wireless device, or web application which clearly provides an entry field for input of information for query in as far requirements of an entry field are defined.

Denenberg also teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. 

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (C.7/L.37-40)

b) connecting to the Public-Switched Telephone Network (PSTN) via the SS7 interfacing node;
Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (C4/L51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (C4/L60-67) 
…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information 20 (i.e., name, city, state, etc.) provided to the directory assistance
call center 106. (C4/1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (C.8/L.36-37) thus an interfacing node permitting real time access to the SS7 network.

c) creating a query for the calling party’s CNAM using the calling party’s CID received from the user terminal and forwarding the query through the SS7 interfacing node to  the calling party’s carrier’s CNAM database in the PSTN;

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (C.43-59

d) displaying on the user terminal the successfully queried calling party CNAM on the HTML web or mobile phone application. 

If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (C5/L38-49).


7. A system including a user terminal configured to access a communication network for providing a calling party's name independently of a called party's telephone carrier’s implementation of caller name identification (CNAM), comprising:
a user interface associated with the user terminal, the user interface configured 
(a) to display a telephone number received in a paging signal of the calling party’s Signaling System 7 (SS7) call provisioned to a non-CNAM CID telephone of the called party, (b) to receive from the called party a post-page manual input submitting the received telephone number for query, and (c) to display the calling party's name; and

Denenberg also teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. (C4/L20-42)

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (C.7/L.37-40)

a caller name identification system configured such that, 

Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (C4/L51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (C4/L60-67) 
…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information  (i.e., name, city, state, etc.) provided to the directory assistance
call center 106. (C4/1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (C.8/L.36-37) thus an interfacing node permitting real time access to the SS7 network.

upon the user interface receiving the post-page input, the caller name identification system (a) transmits the telephone number to a SS7 interfacing node, so as to cause the SS7 interfacing node to (i) to initiate a query of a caller name database on an SS7 network for the caller name, 

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (C.43-59

(ii) to receive from the caller name database the caller name sought in the query, and (iii) to return the received caller name to the caller name identification system, and  (b) provides the caller name returned to the user interface for display.

If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (C5/L38-49).


8. The system of Claim 7, wherein the caller name database comprises a CNAM database administered by the calling party's carrier.

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. (C4/1-22)


10. The system of Claim 7, wherein the user interface is part of an application program implemented in an HTML web format program or a mobile telephone application program.

…the caller can use a wireline or wireless calling device… directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. 

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (C.7/L.37-40)

11. The system of Claim 10, wherein the application program provides a CNAM resolution service for one or more of multiple telephony devices each configured to receive a paging signal conveying a telephone number of a caller.

…the number can represent a missed call. (C.7/L.37-40) thus providing a CNAM resolution service for one or more devices receiving the number in a call which was missed or unanswered. 

12. The system of Claim 7 wherein, prior to transmitting the telephone number to the SS7 interfacing node, the caller name identification system further confirms that the telephone number is not one subject opt-out privacy control.

In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (C5/L16-22).

13. The system of Claim 7 wherein, prior to transmitting the telephone number to the SS7 interfacing node, the caller name identification system confirms that the telephonic number is received in a paging signal received at a telephone device of the called party.

Denenberg teaches; In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (C5/L16-22)
Denenberg teaches to confirm that the CID paged a telephonic device owned or operated by the called party in considering the numbers can appear in a missed call list (C.7/16-17).


14. The system of Claim 7, wherein the SS7 interfacing node initiates the query by first performing a Global Title Translation (GTT) operation to identify the caller name database.

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (C4/1-22)

15. The system of Claim 14, wherein the SS7 interfacing node accesses the identified caller name database through a signal control point.

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (C4/1-22)

16. The system of Claim 14, wherein the identified caller name database comprises a public-switched telephone network (PSTN) caller name database linked to an SS7 signal control point.

Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … (C4/L20-42)

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (C.43-59)

……service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (C4/1-22)

17. The system of Claim 7, wherein the SS7 interfacing node translates a TCP/IP request for caller name to an SS7 request for caller name.

In one embodiment, the directory assistance processing system can be queried by a mobile handset running an application which communicates using the Internet protocol (IP) multimedia subsystem (IMS). As is known in the art, applications can communicate via IMS using session initialization protocol (SIP) messages. (C6/L10-15).

19. A method for displaying a calling party's name on a user terminal configured to access a communication network independently of a called party's telephone carrier’s implementation of caller name identification (CNAM), comprising:
Denenberg teaches “[t]he directory assistance processing system can be configured to receive a reverse lookup request from a user including a telephone number. The directory assistance processing system can query a caller identification service database for caller identification information corresponding to the telephone number. The directory assistance processing system can be configured to provide the caller identification information to the user returned from the query to the user.”  Col. 2, lines 42-52


	in a user interface associated with the user terminal, (i) displaying a telephone number received in a paging signal of the calling party’s Signaling System 7 (SS7) call provisioned to a non-CNAM CID telephone of the called party, and (ii) receiving from the called party a post page manual input submitting the received telephone number;

Denenberg also teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. (C4/L20-42)

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (C.7/L.37-40)


	configuring a caller name identification system such that, 

Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (C4/L51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (C4/L60-67) 
…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (C4/1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (C.8/L.36-37) thus an interfacing node permitting real time access to the SS7 network.

upon the user interface receiving the manual input, the caller name identification system (a) transmits the telephone number to the SS7 interfacing node, so as to cause the SS7 interfacing node  (i) to initiate a query of a caller name database on an SS7 network for the caller name, 

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (C.43-59


(ii) to receive from the caller name database the caller name sought in the query,
and (iii) to return the received caller name to the caller name identification system, and (b) provides the caller name retried to the user interface for display; and displaying the calling party’s name returned in the user interface.  

If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (C5/L38-49).

20. The method of Claim 19, wherein the caller name database comprises a CNAM database administered by the calling party's carrier.

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. (C4/1-22)


22. The method of Claim 19, wherein the user interface is part of an application program implemented in an HTML web format program or a mobile telephone application program.

… directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. 

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (C.7/L.37-40)

23. The method of Claim 22, wherein the application program provides a CNAM resolution service for one or more of multiple telephony devices each configured to receive a paging signal conveying a telephone number of a caller.

…the number can represent a missed call. (C.7/L.37-40) thus providing a CNAM resolution service for one or more devices receiving the number in a call which was missed or unanswered. 

24. The method of Claim 19 wherein, prior to transmitting the telephone number to the SS7 interfacing node, the caller name identification system further confirms that the telephone number is not one subject opt-out privacy control.

In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (C5/L16-22).


25. The method of Claim 19 wherein, prior to transmitting the telephone number to the SS7 interfacing node, the caller name identification system confirms that the telephonic number is received in a paging signal received at a telephone device of the called party.

Denenberg teaches; In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information (i.e., name, city, state, etc.) provided to the directory assistance call center 106. (C5/L16-22)
Denenberg teaches to confirm that the CID paged a telephonic device owned or operated by the called party in considering the numbers can appear in a missed call list (C.7/16-17).


26. The method of Claim 19, wherein the SS7 interfacing node initiates the query by first performing a Global Title Translation (GTT) operation to identify the caller name database.

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (C4/1-22)

27. The method of Claim 26, wherein the SS7 interfacing node accesses the identified caller name database through a signal control point.

…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (C4/1-22

28. The method of Claim 26, wherein the identified caller name database comprises a public-switched telephone network (PSTN) caller name database linked to an SS7 signal control point.

Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … (C4/L20-42)

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (C.43-59)

……service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. (C4/1-22)

29. The method of Claim 19, further comprising translating, at the SS7 interfacing node, a TCP/IP request for caller name to an SS7 request for caller name.

In one embodiment, the directory assistance processing system can be queried by a mobile handset running an application which communicates using the Internet protocol (IP) multimedia subsystem (IMS). As is known in the art, applications can communicate via IMS using session initialization protocol (SIP) messages. (C6/L10-15).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 18, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg as applied to claims 1, 5, 7, and 19 respectively in view of KESSLER, “In Apps For Mobile Advertising, Brands Pay You To Listen” fastcompany.com, Sarah Kessler,  08.15.13 (Hereinafter Kessler).

With respect to claims 3, 6, 18 and 30;

3. The system of claim 1, wherein the called party is provided free-of-charge CNAM querying through advertising.
6. The method of claim 5, further comprising providing the called party free-of-charge CNAM querying through advertising.
18. The system of Claim 7, wherein the user interface also displays sponsored advertising messages.
30. The method of Claim 19, further comprising displaying in the user interface sponsored advertising messages.

Denenberg does not teach the free-of-charge CNAM querying is through an advertising display within the user interface. Denenberg disclosed that ‘since most directory assistance services are pay-per-use, the caller is billed for each time they use the service, regardless of the result. The possibility of being charged for a null result can discourage the use of the service.” (C2/L7-15) “Thus, there is a need for a more robust directory assistance system and method for overcoming the deficiencies of existing systems.” (C2/36-38)

Kessler teaches it is well known to provide advertising on mobile phone and web applications in exchange for earning funds (cost savings); See for example (page 2/10) An Android app that launched last month called Locket, for instance, displays brand advertisements on its users’ lock screens. Every time they swipe to unlock their phones (up to three times per hour), they earn one cent, which they can later empty into their PayPal accounts, use to purchase gift cards, or give to a charity. And (page 3/10) Aquto, which began rolling out in Europe this June, increases users’ mobile data plans if they interact with marketers by watching videos, signing up for offers, or completing other activities. Qustodian, an app launched in Spain a few years ago, serves advertisements based on users’ stated preferences and pays them for each one they read.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include advertisements in the search functionality interface as taught being well known by Kessler for providing funds and to do so in a reverse lookup application utilizing a CNAM database as taught by Denenberg in order to provide revenue for using the resources of the service and address the deficiencies with costs noted by Denenberg associated with then existing technologies (C2/7-15; C2/36-38 Denenberg).



Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Silver US Patent Pub. 2011/0081911.

31.    An SS7 interfacing node connected to both a TCP/IP network and an SS7 communication network, comprising:
Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (C4/L51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (C4/L60-67) 
…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information 20 (i.e., name, city, state, etc.) provided to the directory assistance
call center 106. (C4/1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (C.8/L.36-37) thus an interfacing node permitting real time access to the SS7 network.

As set forth above, Deneberg discloses an SS7 interfacing node which is represented by the directory assistance call center. This center is connected to both a TCP/IP network (102) and an SS7 Network as depicted in Figure 1. See col. 4, lines 2-11, which discloses network 102 can be a computer network such as the Internet. See also col. 6, lines 10-15 which discloses the directory assistance processing system can be queried by a mobile handset running an application which communicates using the Internet Protocol. 
a TCP/IP network interface connection with a user terminal over an application program interface (API) using an industry standard protocol; and an SS7 communication network connection configured to communicate via  GR-1188 and SS7 signal control points (SCP) over the SS7 communication network, 
Deneberg discloses in col. 6, lines 10-15 that the directory assistance processing system can be queried by a mobile handset running an application which communicates using the Internet Protocol and of sending an SS7 query to a signal control point over the SS7 communication network , 
In addition, Deneberg discloses the service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118. See also Figure 1. 
Deneberg does not specifically disclose that the SS7 communication network connection communicates via GR-1188. 
Nonetheless, Silver discloses that it was well known calling name query using the GR-1188 calling name (CNAM) query.  As set forth in paragraph [0328], Silver discloses that calling name display is based on the carrier network database and that by use of the GR=1188 query the calling name can be accessed from a carrier database.  Silver demonstrates that GR-1188 is known as a CNAM query is used to retrieve a name associated with a caller number. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to communicate via GR-1188. As evidenced by Silver, GR-1188 is a known CNAM type of query. Deneberg already discloses of using a CNAM query and therefore, one would have looked to different types of CNAM queries such as GR-1188 since it was well known in the art to use such a query. As shown by Silver the query is used in order to retrieve a calling party name from a specific carrier database based on a calling party telephone number. 
wherein the SS7 interfacing node (a) receive from the user terminal a telephone number received in a paging signal of an SS7 call provisioned to a non-CNAM CID telephone of the called party,  
Denenberg teaches (figure 2) a caller accessing directory assistance system wherein it is known a user can initiate a request via web based application; (C.1/29-33) “can enter the requested information on a telephone keypad, speak the requested information and/or initiate a request via another wireless or web based application that performs the lookup (i.e. from a users’ PC web browser while interacting with a web presentation of their online billing detail).

Interacting with the online billing detail while performing a lookup via a web or wireless application clearly teaches the lookup of a number post page (after ringing/after received in a call) via device functioning independent of the called party device and carrier is known. Known as well is the entering of the information via keypad, wireless device, or web application which clearly provides an entry field for input of information for query in as far requirements of an entry field are defined.

Denenberg also teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. 

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (C.7/L.37-40)

(b) transmits the telephone number in a carrier identity request to the SCP; 
The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118. (Col. 5, lines 1-10)


(c) receives an identity of a carrier associated with the telephone number; (d) based on the identity of the carrier received, initiates a GR-1188 query on the telephone number to a line information database (LIDB) or caller name identification (CNAM) database over the SS7 communication network, 
Silver discloses that it was well known calling name query using the GR-1188 calling name (CNAM) query.  As set forth in paragraph [0328], Silver discloses that calling name display is based on the carrier network database and that by use of the GR=1188 query the calling name can be accessed from a carrier database.  Silver demonstrates that GR-1188 is known as a CNAM query is used to retrieve a name associated with a caller number. 
(e) receives from the LIDB or CNAM database a CNAM associated with the telephone number; and (f) provides the received CNAM to the user terminal over the API interface.
If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (C5/L38-49).

34.	A method in an SS7 interfacing node connected to both a TCP/IP network and an SS7 telecommunication network, comprising:
Denenberg teaches “service switching point (SSP) 110 is a signaling point used in a Signaling System 7 (SS7) network. The primary functions of the SSP 110 are to originate, terminate, or tandem calls. The function of the SSP 110 in the illustrated directory assistance system 100 is to tandem a call from the directory assistance call center 107 and open/close a voice and/or data circuit to establish a link to the line information database (LIDB) or calling name (CNAM) database provider 112. (C4/L51-59).

LIDB/CNAM database provider 112 can be one of several LIDB/CNAM database providers that currently offer caller identification services or another LIDB/CNAM  database provider. The LIDB/CNAM database provider 112 can include, a service transfer point (STP) 116, a service control point (SCP) 118, an LIDB/CNAM database 120, a group of interconnecting STPs 122, other available LIDB/CNAM databases 124, and their corresponding SCPs 126 (C4/L60-67) 
…service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number
information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the
STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118.  The SCP 118 receives the query and searches its corresponding LIDB/CNAM database 120 for the requested listing information, for example, name, city, and state listing information. The LIDB/CNAM database 120 can comprise a single database or a plurality of databases located within the LIDB/CNAM database provider 112. In addition to listing information, each listing in the LIDB/CNAM database 120 can include a privacy indicator to inform the LIDB/CNAM database provider 112 that the person associated with the requested listing information does not want their information 20 (i.e., name, city, state, etc.) provided to the directory assistance
call center 106. (C4/1-22)

Denenberg teaches “the query can be sent via Short Message System (SMS), Signaling System 7 (SS7)” (C.8/L.36-37) thus an interfacing node permitting real time access to the SS7 network.

over the TCP/IP network, interfacing with a user terminal using an application program interface (API) that conforms to an industry standard protocol; and over an SS7 communication network, interfacing with a line information database (LIDB) and an SS7 signal control point (SCP) over the SS7 communication network, 
Deneberg discloses in col. 6, lines 10-15 that the directory assistance processing system can be queried by a mobile handset running an application which communicates using the Internet Protocol and of sending an SS7 query to a signal control point over the SS7 communication network , 
In addition, Deneberg discloses the service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118. See also Figure 1. 
wherein the SS7 interfacing node (a) receive from the user terminal a telephone number received in a paging signal of an SS7 call provisioned to a non-CNAM CID telephone of the called party,  
Denenberg teaches (figure 2) a caller accessing directory assistance system wherein it is known a user can initiate a request via web based application; (C.1/29-33) “can enter the requested information on a telephone keypad, speak the requested information and/or initiate a request via another wireless or web based application that performs the lookup (i.e. from a users’ PC web browser while interacting with a web presentation of their online billing detail).

Interacting with the online billing detail while performing a lookup via a web or wireless application clearly teaches the lookup of a number post page (after ringing/after received in a call) via device functioning independent of the called party device and carrier is known. Known as well is the entering of the information via keypad, wireless device, or web application which clearly provides an entry field for input of information for query in as far requirements of an entry field are defined.

Denenberg also teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … directory assistance processing system 106 can include an automated menu that prompts the caller to select from a set of available directory assistance options. The menu  can be presented to the user, for example, on a display of the calling device (not shown), by a voice record… caller can select an option from the menu using any means for selection including, but not limited to, soft buttons, hard buttons, touch pads, touch screens, trackballs, computer mice, keyboards, voice recognition software… Upon selecting one of the menu options, the caller can be sent to the appropriate directory assistance service as designated by the selected option, for example, a reverse lookup service. 

(210, Figure 2) shows a caller enters a number, the number is essentially sent as a query (220) to a CNAM database and listing information is presented to the caller (226).

The telephone number … can be a number manually entered by the phone user, or as often occurs, the number can represent a missed call. (C.7/L.37-40)

(b) transmits the telephone number via a carrier identifity request; 
The service transfer point (STP) 116 can accept a query from the SSP 110 and can perform a global title translation (GTT) to determine which database is to be queried for number information. In SS7, a global title refers to a dialed number and global title translation refers to the translation of the dialed number into a series of digits that can be used by the STP to route the query to the appropriate service control point (SCP) and to its corresponding database. After the STP 116 performs a GTT, the query is sent to the appropriate SCP, for example, SCP 118. (Col. 5, lines 1-10)

(c) receives an identity of a carrier associated with the telephone number; (d) based on the identity of the carrier received, initiates a GR-1188 query on the telephone number to a caller name identification (CNAM) or LIDB database over the SS7 communication network, 
Denenberg does not specifically disclose that the SS7 communication network connection communicates via GR-1188. 
Nonetheless, Silver discloses that it was well known calling name query using the GR-1188 calling name (CNAM) query.  As set forth in paragraph [0328], Silver discloses that calling name display is based on the carrier network database and that by use of the GR=1188 query the calling name can be accessed from a carrier database.  Silver demonstrates that GR-1188 is known as a CNAM query is used to retrieve a name associated with a caller number. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to communicate via GR-1188. As evidenced by Silver, GR-1188 is a known CNAM type of query. Denenberg already discloses of using a CNAM query and therefore, one would have looked to different types of CNAM queries such as GR-1188 since it was well known in the art to use such a query. As shown by Silver the query is used in order to retrieve a calling party name from a specific carrier database based on a calling party telephone number. 
Silver discloses that it was well known calling name query using the GR-1188 calling name (CNAM) query.  As set forth in paragraph [0328], Silver discloses that calling name display is based on the carrier network database and that by use of the GR=1188 query the calling name can be accessed from a carrier database.  Silver demonstrates that GR-1188 is known as a CNAM query is used to retrieve a name associated with a caller number. 
(e) receives from the CNAM database a CNAM associated with the telephone number; and (f) provides the received CNAM to the user terminal over the API interface.
If listing information is found in either the LIDB/CNAM database 120 or in the other available LIDB/CNAM databases 124, a packet, including the listing information, can be sent back to the STP 116. The STP 116 can forward the packet to the SSP 110. The SSP 110 can forward the packet to the directory assistance processing system 106, terminate the call, and close the voice and/or data circuit. The directory assistance processing system 106 can receive the packet and present the enclosed listing information to the caller. It should be understood that the caller can be presented with listing information by any means for presenting including, but not limited to a display on a calling device (C5/L38-49).

Claims 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deneberg in view of Myers et al. 20090158367.

32.   The SS7 interfacing node of Claim 31, wherein the industry standard protocol comprises JSON.
35.    The method of Claim 34, wherein the industry standard protocol comprises JSON.

	As set forth above, Denebeg discloses of the use of an application with a mobile device. Deneberg does not specifically disclose that the API uses the industry standard protocol of JSON.  
	Myers discloses that it was known for API to be one of several industry standard protocols including XML, SOAP, binary or JSON. See paragraph [0045].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use any oen of the industry standard protocols including JSON. The examiner note that Deneberg, already discloses of a using an application. See col. 6, lines 10-15 and col. 1, lines 29-40.  The examiner finds that since Deneberg already discloses that it was known to use application programs then it would have been obvious to use any one of the known industry standard protocols including JSON as disclosed by Myers. Myers makes it clear that various protocols can be used as known to one of ordinary skill in the art. 


Claims 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deneberg in view of Glenn et al. US Patent 6954526.

33.     The SS7 interfacing node of Claim 31, wherein the SS7 interfacing node, prior to step (b), determines whether or not the identity of the carrier associated with the telephone number is already known and wherein, when the identity of the carrier associated with the telephone number is already known, proceeds to step (d) without carrying out steps (b) and (c).
36.    The method of Claim 34, wherein the SS7 interfacing node, prior to step (b), determines whether or not the identity of the carrier associated with the telephone number is already known and wherein, when the identity of the carrier associated with the telephone number is already known, proceeds to step (d) without carrying out steps (b) and (c).
Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … (C4/L20-42)

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (C.43-59)



Silver discloses…Corporate Calling Name: Calling name display is based on the carrier network database. This information does not contain calling name information for internal enterprise numbers. The invention enables the redirection of the GR-1188 or IS41 based query in the terminating switch to point to the GS. The GS will access the calling name information from the corporate directory. The GS can also obtain calling name information from a carrier database or other source, and decide which information (or both) to provide to the terminator depending on various factors such as completeness, originator's preferences, etc.

Denenberg teaches …[t]o place a call to the directory assistance call center 107,
the caller can use a wireline or wireless calling device. The directory assistance call center 107 can comprise, for example, a single directory assistance call center or a plurality of distributed directory assistance call centers and can be located within the PSTN 102 or outside of the PSTN 102. … (C4/L20-42)

Denenberg teaches a function as in an interface for sending the query to the appropriate CNAM database…” If listing information is not found, a query can be sent from the directory assistance processing system 106 via the PSTN 102 to the LIDB/CNAM database provider 112. … If listing information is found, the listing information can be sent to the mobile calling device 300. The mobile calling device 300 can update the appropriate contact information field or fields. This update operation can be used, for example, to obtain caller name information for a number that appears in a missed call log of the mobile phone. (C.43-59)


Silver discloses…Corporate Calling Name: Calling name display is based on the carrier network database. This information does not contain calling name information for internal enterprise numbers. The invention enables the redirection of the GR-1188 or IS41 based query in the terminating switch to point to the GS. The GS will access the calling name information from the corporate directory. The GS can also obtain calling name information from a carrier database or other source, and decide which information (or both) to provide to the terminator depending on various factors such as completeness, originator's preferences, etc.

In addition, the examiner notes that Glenn discloses that if both the caller and called party have the same carrier (i.e. the carrier is known) (col. 3, lines 5-34), the CNAM can be retrieved by the carrier’s local CNAM database.  If it is not known, (the calling party is serviced by a carrier other than the carrier serving the called party), then the system would have to query the other carrier’s CNAM database. 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to skip steps (b) and (c) if the carrier is known. The examiner notes that Glenn discloses that there is no need to do an external   CNAM search over the competitor’s network. 



Conclusion

Reissue Reminders

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

In the event the determination of applicant the status of the application as subject to 
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992

/M.F/Supervisory Patent Examiner, Art Unit 3992